 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Snow Covered Capital, LLC,                               Case No. 2:19-cv-00595-JAD-NJK

 4              Plaintiff
         v.                                                  Order Adopting Report and
 5                                                       Recommendation Re: Motion to Strike
         William Weidner, et al.,                            Weidner & Jacoby’s Answer
 6
                Defendants                                         [ECF Nos. 53, 116]
 7

 8

 9             On December 3, 2019, Magistrate Judge Nancy J. Koppe issued a report and

10 recommendation resolving plaintiff’s motion to strike the answer of defendants William Weidner

11 and David Jacoby. 1 Having thoroughly evaluated the parties’ briefing, Judge Koppe

12 recommends that I grant the motion as to paragraphs 40 and 50 and affirmative defenses 3–5,

13 7–10, and 12–29, deny it as to affirmative defenses 1, 2, 6, and 11, and grant defendants leave to

14 amend. 2 The deadline for objections to that recommendation passed without objection or any

15 request to extend the deadline to file one. “[N]o review is required of a magistrate judge’s report

16 and recommendation unless objections are filed.” 3

17             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

18 [ECF No. 116] is ADOPTED in full;

19

20

21   1
     ECF No. 116 (report & recommendation); ECF No. 53 (motion to strike); ECF No. 21
22 (Weidner  & Jacoby’s answer).
   2
     ECF No. 116 at 8.
23 3
     Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
   U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1            IT IS FURTHER ORDERED THAT plaintiff’s motion to strike Weidner and Jacoby’s

 2 answer [ECF No. 53] is GRANTED IN PART AND DENIED IN PART: it is granted as to

 3 paragraphs 40 and 50 and affirmative defenses 3–5, 7–10, and 12–29, which are deemed

 4 struck, and it is denied as to affirmative defenses 1, 2, 6, and 11; defendants Weidner and

 5 Jacoby have 10 days to amend their answer to cure the defects in paragraphs 40 and 50

 6 and affirmative defenses 3–5, 7–10, and 12–29. 4

 7            Dated: December 18, 2019

 8                                                       _________________________________
                                                                   ____
                                                                      _ _____ _ __
                                                                                _ _______ _ _
                                                         U.S. District JJudge
                                                                    ct Juuddgge Jennifer
                                                                                     iferr A. Dorsey
                                                                                Jennnif
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     4
         ECF No. 116 at 8.

                                                 2
